Citation Nr: 0011862	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease with hypertensive heart disease, currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1942 
to February 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted a 30 percent evaluation 
for the appellant's cardiac disability.  The claim was 
remanded in May 1997 in order to obtain additional medical 
evidence.  


FINDINGS OF FACT

1.  While the schedular criteria for evaluating the 
appellant's heart disease have been amended (January 12, 
1998) since he filed his current claim, the Board does not 
find that the post amendment criteria for both 
arteriosclerotic heart disease and hypertensive heart disease 
is more favorable to him than the pre amendment criteria.  

2.  The appellant is not shown to have a history of acute 
coronary occlusion or thrombosis, or a history of 
substantiated repeated anginal attacks precluding more than 
light manual labor.  

3.  The appellant is not shown to have marked enlargement of 
the heart, nor is he shown to have ever had sustained 
diastolic hypertension of 120 or more or the inability to 
perform more than light manual labor because of his heart 
disease.  

4.  The appellant is able to perform a workload of 6 METs, 
has not experienced an episode of acute congestive heart 
failure in the past year, and does not have left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for arteriosclerotic heart disease with hypertensive 
heart disease, prior to January 12, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7005-7007 (effective prior to January 12, 
1998).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for arteriosclerotic heart disease with hypertensive 
heart disease, which became effective January 12, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7005, 7007 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant's blood 
pressure at his September 1942 entrance medical examination 
was 142/80.  He was hospitalized from January to February 
1945 and from February to March 1945 for treatment of 
hypertension, with a blood pressure reading of 192/110 
reported during the first period of hospitalization and a 
reading of 165/100 reported during the second period.  
Subsequent blood pressure readings of 180/100 and 190/100 
were noted in June 1945 and August 1945, respectively.  At 
his separation examination, the appellant's blood pressure 
was 140/90.  

Of record are reports of VA medical examinations conducted in 
February 1949, October 1952, June 1980, April 1984, September 
1991 and August 1994.  With the exception of blood pressure 
readings of 240/120 (sitting), 238/120 (recumbent), and 
245/120(standing) at the April 1984 examination, the 
appellant's diastolic blood pressure readings were all less 
than 110 at those examinations.  

A VA physician performed hypertension and heart examinations 
on the appellant in August 1994.  On the hypertension 
examination, the physician noted that there was no heart 
enlargement and that the apex beat was located "at the 5th 
interspace outline the mid-clavicular line."  On the heart 
examination, the physician indicated that the appellant 
complained of easy fatigability and rare angina, and gave a 
history of cardiac catheterization in 1993 that had showed 
two vessels stenosed or blocked, for which he had been on 
Nitroglycerin and aspirin ever since.  The appellant denied 
experiencing any heart attacks.  Heart sounds were regular 
rate and rhythm without murmur or gallop, blood pressure was 
180/86, and an ECG was normal.  The diagnosis was 
arteriosclerotic heart disease and hypertensive heart 
disease.  

A November 1994 private Holter Monitor report showed normal 
sinus rhythm with intermittent sinus arrhythmia and frequent 
multifocal premature ventricular contractions.  

Private medical records from R. A. Gonzales, M.D., dated from 
1988 to 1993, noted that the appellant had dyspnea on 
exertion in September 1993 and that he was not having any 
angina symptoms in November 1993, although a cardiac 
catheterization at that time had revealed moderate coronary 
artery disease, which was considered stable.  Diastolic blood 
pressure readings were all less than 120.  

Private medical records from J. Ciungu, M.D., dated from 1994 
to 1997, revealed several blood pressure readings, all with 
diastolic findings less than 120, and a notation that a July 
1997 chest X-ray had revealed a normal-sized heart.  

At a January 1999 VA heart examination, the appellant denied 
any recent chest pain, but stated that he had experienced 
chronic fatigue, weakness, and dyspnea on exertion since 
1992.  He reported that he could walk up to two miles slowly, 
and had occasional cramps.  His blood pressure was 150/62, 
and there was a regular heart rhythm with ectopic beats but 
no murmurs or gallop.  It was reported that a September 1998 
carotid ultrasound had showed grade D stenosis of the right 
internal and right external carotid arteries, grade C 
stenosis of the left internal carotid artery, and grade D 
stenosis of the left external carotid artery.  The 
impressions included the following: hypertension; chronic, 
asymptomatic, premature ventricular contractions (PVCs); 
carotid artery disease; and evidence of peripheral vascular 
disease with questionable leg cramps.  The examiner opined 
that the appellant could not perform any gainful employment 
due to his age and multiple medical problems.  

Private medical records, dated in April and May 1999, noted 
that a four vessel and arch arteriogram had revealed only a 
40 percent narrowing of the right carotid artery, which was 
asymptomatic.  Findings from a left carotid angiogram were 
interpreted as showing mild atherosclerotic plaque in the 
proximal internal carotid artery, without significant 
stenosis or ulceration.  

At a September 1999 VA heart examination, the appellant 
complained of occasional shortness of breath.  He reported 
that he exercised on a regular basis. walked one to one and a 
half miles per day, and experienced occasional chest 
tightness and frequent skipped beats.  He stated that he had 
never been diagnosed with congestive heart failure.  Clinical 
findings included a blood pressure reading of 176/72, and 
notations that there was normal sinus rhythm with occasional 
PVC and no carotid bruit.  The diagnosis was hypertension 
with arteriosclerotic heart disease.  

A graded exercise test was performed in conjunction with the 
September 1999 VA examination.  The appellant was alert and 
in no distress.  The regular graded exercise test was to 90 
percent of maximum predicted heart rate, without chest pain.  
There were frequent PVCs without couplets or runs.  There was 
mild hypertension response, with a blood pressure reading of 
200/70.  The total exercise time was four minutes, 28 
seconds.  It was noted that the appellant's workload was 6 
METs.  

A May 1949 rating decision determined that there had been 
clear and unmistakable error in a March 1946 rating decision 
that had denied service connection for hypertension, and 
service connection was granted for hypertensive heart 
disease, with a noncompensable evaluation assigned under 
Diagnostic Code 7007 from April 1, 1946, to February 22, 
1949, and a 30 percent evaluation assigned from February 23, 
1949.  A January 1953 rating decision reclassified the 
appellant's cardiovascular disability as hypertension and 
assigned a noncompensable evaluation from March 30, 1953.  A 
July 1980 rating decision assigned a 10 percent evaluation 
from May 2, 1980, and a May 1984 rating decision assigned a 
20 percent evaluation from March 20, 1984.  A November 1994 
rating decision determined that the appellant's 
cardiovascular disability was more properly classified as 
arteriosclerotic heart disease with hypertensive heart 
disease and assigned a 30 percent evaluation from July 7, 
1994.  

Because the appellant's claim for an increased evaluation for 
his arteriosclerotic heart disease with hypertensive heart 
disease was initiated before the rating criteria for 
evaluating cardiovascular disorders was changed on January 
12, 1998, the Board will review the claim under both sets of 
criteria for arteriosclerotic heart disease and hypertensive 
heart disease in order to accord him evaluation under 
whichever set of criteria may be more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for cardiovascular disorders 
that was effective prior to January 12, 1998 (old criteria), 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, or after 6 months, with 
chronic residual findings of congestive heart failure, angina 
on moderate exertion, or more than sedentary employment 
precluded, is assigned a 100 percent evaluation.  Following a 
typical history of acute coronary occlusion or thrombosis as 
above, or with a history of substantiated repeated anginal 
attacks and more than light manual labor not feasible, a 60 
percent evaluation is assigned.  A 30 percent evaluation is 
assigned following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack and ordinary 
manual labor feasible.  (Note:  Authentic myocardial 
insufficiency with arteriosclerosis may be substituted for 
occlusion).  38 C.F.R. § 4.104, Diagnostic Code 7005, 
effective prior to January 12, 1998.  

Under the general rating formula for hypertensive heart 
disease that was effective prior to January 12, 1998, (old 
criteria), hypertensive heart disease with definite signs of 
congestive failure, and more than sedentary employment 
precluded, is assigned a 100 percent evaluation.  A 60 
percent evaluation is assigned when there is marked 
enlargement of the heart, confirmed by roentgenogram, or when 
the apex beat is beyond midclavicular line, there is 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, there is dyspnea on exertion, and 
more than light manual labor is precluded.  With definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, and moderate dyspnea on exertion, a 30 percent 
evaluation is assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7007, effective prior to January 12, 1998.  

Under the general rating formula for cardiovascular disorders 
that became effective January 12, 1998 (new criteria), 
arteriosclerotic heart disease and hypertensive heart disease 
are assigned a 100 percent evaluation with documented 
coronary artery disease resulting in the following: chronic 
congestive heart failure; or dyspnea, fatigue, angina, 
dizziness, or syncope due to a workload of 3 METs or less; or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  For arteriosclerotic heart disease 
with more than one episode of acute congestive heart failure 
in the past year, or dyspnea, fatigue, angina, dizziness, or 
syncope due to a workload of greater than 3 METs but not 
greater than 5 METs, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is assigned.  A 30 percent evaluation is assigned 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7005, effective 
January 12, 1998.  

In reviewing the evidence presented in this case, the Board 
notes that the appellant does not present with a history of 
acute coronary occlusion or thrombosis, or a history of 
substantiated repeated anginal attacks precluding more than 
light manual labor.  Therefore, an evaluation greater than 30 
percent is not shown to be warranted for arteriosclerotic 
heart disease under the old criteria of Diagnostic Code 7005.  
Nor is an evaluation greater than 30 percent warranted for 
hypertensive heart disease under the old criteria of 
Diagnostic Code 7007 because the appellant is not shown to 
have marked enlargement of the heart, nor is he shown to have 
ever had sustained diastolic hypertension of 120 or more or 
an inability to perform more than light manual labor due to 
his cardiovascular disability.  The size of the heart has 
been consistently described as normal, and diastolic blood 
pressure readings, of which there are many, have all been 
below 120, with the exception of one occasion in April 1984.  
Although the examiner at the January 1999 VA heart 
examination opined that the appellant was unable to perform 
any gainful work, he stated that such limitation was due to 
the appellant's age and multiple medical problems.  There has 
been no competent medical evidence submitted that indicates 
the appellant has been limited to performing light manual 
labor because of his service-connected heart disease.  

With regard to evaluating the appellant's arteriosclerotic 
heart disease and hypertensive heart disease under the 
criteria that became effective January 12, 1998, the Board 
notes that the September 1999 graded exercise test revealed 
that he was able to reach a workload of 6 METs.  There are no 
findings of congestive heart failure or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Therefore, the evidence does not demonstrate that the 
criteria for an evaluation greater than 30 percent for either 
arteriosclerotic heart disease and hypertensive heart disease 
under the new criteria of Diagnostic Codes 7005 and 7007 have 
been met.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under the 
applicable diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalizations for his service-
connected heart disease and there is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability 
at any time.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability. 

ORDER

An increased evaluation is denied for arteriosclerotic heart 
disease with hypertensive heart disease.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

